 



Exhibit 10.1

NINTH AMENDMENT TO LEASE AGREEMENT FOR

GREENWAY TOWER

     This Ninth Amendment to Lease Agreement for Greenway Tower (“Ninth
Amendment”) is made and entered into as of the 21st day of October, 2003, by and
between GREENWAY TOWER JOINT VENTURE, a Texas joint venture, as Lessor
(“Lessor”) and ACE CASH EXPRESS, INC., a Texas corporation, as Lessee
(“Lessee”).

W I T N E S S E T H:

     A. Reference is made to that certain Office Lease dated October 1, 1987,
between Lessor, as lessor, and Lessee, as lessee, as amended by First Amendment
to Lease Agreement for Greenway Tower dated April 29, 1988, Second Amendment to
Lease Agreement for Greenway Tower dated August 24, 1988, Third Amendment to
Lease Agreement for Greenway Tower, Fourth Amendment to Lease Agreement for
Greenway Tower dated January 29, 1991, Fifth Amendment to Lease Agreement for
Greenway Tower dated June 13, 1994, Sixth Amendment to Lease Agreement for
Greenway Tower, Seventh Amendment to Lease Agreement for Greenway Tower dated
December 20, 2000, and Eighth Amendment to Lease Agreement for Greenway Tower
dated May 10, 2001 (as amended, the “Lease”), pursuant to the terms of which
Lessor has leased to Lessee, and Lessee has leased from Lessor, the premises
(the “Premises”) described in the Lease and located in the building known as
“Greenway Tower” (the “Building”).

     B. The Lessor and Lessee desire to amend the Lease as hereinafter set
forth.

AGREEMENT

     NOW, THEREFORE, in consideration of the premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

     1. Expansion of Premises. Effective as of November 1, 2003 (the “Effective
Date”), the Premises are expanded to include 889 square feet of space located on
the sixth (6th) floor of the Building identified as a portion of Suite 670 and
as shown on Annex 1, attached hereto and incorporated herein (“Suite 670
Expansion Space”). Lessor and Lessee agree and acknowledge that the Lease Term
applicable to the Suite 670 Expansion Space expires April 30, 2008.

     2. Base Rent. Beginning thirty (30) days after the Effective Date
(December 1, 2003) and continuing thereafter until the expiration or earlier
termination of the Lease, Lessee shall pay Base Rent under the Lease for the
Suite 670 Expansion Space in the total sum of $76,009.32 payable in monthly
installments of $1,407.58 each, which monthly installments are payable on or
before the first day of each month during the remaining term of the Lease,
without offset, demand, set off or deduction except as otherwise expressly
provided for in the Seventh Amendment to the Lease.

     3. Additional Rent. Commencing on the Effective Date, Lessee shall pay
Tenant’s Pro Rata Share of Taxes and Operating Expenses and Tenant’s Pro Rata
Share of Energy Costs for the Suite 300 Expansion Space as provided in the
Lease.

     4. Construction of Lessee Improvements; Allowance. Except as otherwise
provided in this Ninth Amendment, as of the Effective Date, all of the terms and
conditions of the Work Letter Agreement attached to the Seventh Amendment to
Lease Agreement for Greenway Tower as Annex 4 (the “Seventh Amendment Work
Letter”) as modified by the Eighth Amendment to Lease Agreement for Greenway
Tower (the “Modified Seventh Amendment Work Letter”) are applicable to Lessee’s
improvements to the Suite 670 Expansion Space, including allowances in the
amounts of $24.00 per rentable square foot of the Suite 670 Expansion Space for
construction costs of the Lessee improvements, $2.00 per rentable square foot
for architectural space planning (collectively, the “Suite 670 Allowances”).
Lessor and Lessee agree that the Suite 670 Allowances shall be disbursed by
Lessor in accordance with and subject to the terms and conditions of the
Modified Seventh Amendment Work Letter, except that Lessor shall not be required
to escrow any Suite 670

-1-



--------------------------------------------------------------------------------



 



Allowance, provided however, if Lessee has satisfied all conditions precedent
and is entitled to an advance of a portion of the Suite 670 Allowance and Lessor
wrongfully refuses or fails to make such payment to Lessee, such amount bears
interest at the rate of eight percent (8%) per annum from the date payment is
due to Lessee until paid, and Lessee is entitled to set off such amount against
Base Rent next becoming due under this Lease.

     5. Representations and Warranties by Lessee. Lessee represents and warrants
to Lessor that: (i) Lessee has not previously assigned, sublet, encumbered or
otherwise transferred the Lease or Lessee’s interest therein, (ii) this Ninth
Amendment constitutes a valid and legally binding obligation of Lessee and is
enforceable in accordance with its terms, and (iii) Lessee has the requisite
power and authority to execute and deliver this Ninth Amendment, and the consent
or joinder of no other person or entity is required in connection therewith.

     6. Miscellaneous. Lessor and Lessee agree that the Lease, as modified by
this Ninth Amendment, sets forth the entire agreement between Lessee and Lessor
with respect to the rental of the Premises and that there are no statements,
representations, agreements or writings which are collateral or incident to the
Lease or the obligations of Lessor or Lessee thereunder, except as are expressly
set forth in writing in the Lease and in this Ninth Amendment. Lessee hereby
ratifies and affirms the Lease as amended hereby and each of Lessee’s
obligations thereunder and confirms that, to Lessee’s actual knowledge on the
date of this Ninth Amendment, Lessee has no offsets, defenses or counterclaims
against Lessor under or in connection with the Lease. Except as amended hereby,
the Lease is and remains in full force and effect as therein written. The
provisions of this Ninth Amendment shall serve to supplement and amend the Lease
as set forth herein. In the event of a conflict between the provisions of this
Amendment and the provisions of the Lease, the provisions of this Amendment
shall control. Capitalized terms which are used herein as defined terms but
which are not otherwise defined shall have the same meaning given to such terms
in the Lease.

-2-



--------------------------------------------------------------------------------



 



     EXECUTED as of the day and year first above written.

                  LESSOR:
 
                GREENWAY TOWER JOINT VENTURE
 
                By:   Independence Development Inc., a Texas
corporation, General Partner
 
           

      By:   /s/ ROBERT W. KENNEDY

                    Name: Robert W. Kennedy         Title: Executive Vice
President
 
                LESSEE:     ACE CASH EXPRESS, INC.,     a Texas corporation
 
           

  By:   /s/ DONALD H. NEUSTADT

            Name: Donald H. Neustadt     Title: Chief Executive Officer

-3-



--------------------------------------------------------------------------------



 



ANNEX 1

-4-